DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 02/26/2021.
B.	Claims 1-6 and 9-21 remains pending.


Continued Examination Under 37 CFR 1.114
C.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
 

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

3.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tim Dasilva et al. (US Pub. 2012/0023534 A1), herein referred to as “Dasilva” in view of Lawrence Way Silver (US Pub. 2014//0195675), and herein referred to as “Silver” in further view of Sirpal, Sanjiv et al. (US Pub. 2016/0044152 A1), herein referred to as “Sirpal”.


As for claims 1, 11 and 16, Dasilva teaches. A computer-implemented method comprising: providing, by a computing device, a first interface (par.126; fig.10-26 shows different interfaces; alternatively par.127 discusses a first interface) for providing a content feed that includes at least one content item, the at least one content item associated with a a website wherein the at least one content item is a video (par.40; feed serving module 124 for serving multimedia);
determining, by the computing device, that the at least one content item was accessed from the content feed provided within the first interface (par. 40 feed database 126 accessed when rendering content to GUI);
	and providing, by the computing device, a second interface that includes a first region and a second region, wherein the second interface is different from the first interface for presenting the content feed (par.126; fig.10-26 shows different interfaces; alternatively par.128 discusses a second interface that is different form the first interface),
(fig.18 video content and external content added alongside of video other examples are shown in fig.10-17 of links of external content and aggregated content from feeds for a user). 

Dasilva does not specifically teach split screen interface; however in the same field of endeavor Silver teaches a link that references a website; determining that the content item was accessed from the at least one content feed provided within the first interface; obtaining data corresponding to the website and based upon access to the at least one content item from the content feed provided within the first interface, providing, by the computing device a split-screen interface, the split-screen interface including a first region and a second region, wherein the split-screen interface is different from the first interface for providing the content feed, the providing the split-=screen interface further comprising: providing, by the computer device, video playback of the at least one content in the first region of the split-screen interface, and wherein the website referenced by the link associated with the content item is displayed in the second region of the split-screen interface (par. 169; the user is able to access a social network platform as starting point to into the user interface wherein from there the user is able to access (par.159) the content distribution platform to display a split screen user interface shown in fig.12a-e that displays video, websites and other data from a plurality of synchronized content data streams; FIGS. 14A-14C exemplarily illustrate a flow diagram showing steps performed by a user 211 to access the interactive content distribution platform 1012 exemplarily illustrated in FIG. 10, via a social networking 
    PNG
    media_image1.png
    248
    263
    media_image1.png
    Greyscale
exemplarily illustrated in FIG. 10.)


    PNG
    media_image2.png
    421
    688
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Silver into Dasilva this is true because Silver suggest the need for a computer implemented method and system that simultaneously distributes multiple content data streams of multiple content formats to one or more computing devices (par.8).

Dasilva as modified by Silver does not specifically teach the specific functionality of managing different window placements of a split screen interface; however in the same field of endeavor Sirpal teaches providing, by the computing device, an option in the split-screen interface that can be selected to close the split-screen interface and return to the content feed provided in the first interface (par. 206 the user can utilized different gesture input such as tap, flick, drag to input onto a user interface that is either displaying a single window or alternatively displaying a split screen interface where two windows are shown from separate applications running simultaneously on the users device, based upon the user input of tap, flick or drag the user interface can change from single window to a split screen window or from a split screen window to a single window; also note paragraph 311 as an alternative teaching. Sirpal gives multiple examples but ultimately is concerned with the management of split screen windows across one or two display screens, some depictions show a two screen where each screen has separate applications are changed to a one window across both screens but in the alternative Sirpal also teaches that this can be done on a one screen device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sirpal into Dasilva as modified by Silver this is true because Sirpal suggest that these methods of screen management can be implemented into the firmware, framework and applications as the likes of Dasilva as modified by Silver (par.210-212).

As for claims 2, 12 and 17, Dasilva teaches. The computer-implemented method of claim 1, wherein the data corresponding to the website is obtained from a first computing system and the data corresponding to the at least one content item is obtained from a second computing system (par.56, hosting site 100 and third party site 128 can interchange delivery of content to requesting user). As for claims 3, 13 and 18, Dasilva teaches. The computer-implemented method of claim 2, wherein the first computing system is a third-party computing system (par.56 third party site 128), and wherein the second computing system is a social networking system (par.56, hosting site 100). 

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image3.png
    213
    564
    media_image3.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        March 13, 2021